             Case 1:19-cv-10211-CM Document 21 Filed 01/15/20 Page 3 of 4




 JOHN J. ERRICO,
                                         Plaintiff,
                                                          Civil Action No.: 19-cv-1021 l(CM)
 -against-

PFIZER CONSOLIDATED PENSION PLAN,                         [ D R ~ ) ORDER FOR
PFIZER CONSOLIDATED SUPPLEMENTAL                          ADMISSION
PENSION PLAN FOR UNITED STATES AND                        PRO n. · ff,f'Tff·· :-::.:::.:. ·
                                                                        ~   ~:)   ~   ~~::iI ~ lr
PUERTO RICO EMPLOYEES, PFIZER SUB
PLAN, THE RETIREMENT COMMITTEE                                       nocrr.~ ~: -·
UNDER BOTH PLANS and PFIZER, INC.,                                  IEl..,..:;:,
                                                                   11r ·- , "
                                                                                            -~                FUJ .

                                         Defendants.
                                                                   II!' ·                           1/:y.,/o-0~---·
                The motion for admission to practice pro hac vice in the above·-captioned matter

is granted. The admitted attorney Robert W. Rachal is permitted to argue or try this particular

case in whole or in part as counsel for Defendants.

                This Order becomes effective upon the Court's receipt of the required fee and

confirms your appearance as counsel in this case. A notation of your admission pro hac vice for

this above-listed case will be made on the roll of attorneys.




                                                       Chief Judge
                                                       Colleen McMahon




                                                  3
             Case 1:19-cv-10211-CM Document 21 Filed 01/15/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 15, 2020 the foregoing document was filed electronically.
Notice of this filing will be sent by operation of the Court's electronic filing system to all parties
indicated on the electronic filing receipt. Parties may access this filing through the Court's system.


                                                              s/Ryan C. Chapoteau
                                                              Ryan C. Chapoteau



4851-6869-0606, v. 1




                                                  4
